Name: Commission Regulation (EU) NoÃ 1088/2013 of 4Ã November 2013 amending Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council with regard to applications for import and export licences of products and equipment containing or relying on halons for critical uses in aircraft
 Type: Regulation
 Subject Matter: tariff policy;  trade;  chemistry;  transport policy;  environmental policy;  air and space transport
 Date Published: nan

 5.11.2013 EN Official Journal of the European Union L 293/29 COMMISSION REGULATION (EU) No 1088/2013 of 4 November 2013 amending Regulation (EC) No 1005/2009 of the European Parliament and of the Council with regard to applications for import and export licences of products and equipment containing or relying on halons for critical uses in aircraft THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 18(9) thereof, Whereas: (1) Imports and exports of products and equipment containing or relying on halons for critical uses in aircraft set out in points 4.1 to 4.6 of Annex VI to Regulation (EC) No 1005/2009 are subject to licences. (2) Article 18(3) of Regulation (EC) No 1005/2009 sets out the list of items that need to be included in an application for a licence. The level of detail of that list requires, in practice, a separate licence for each export and each import. (3) In the case of products and equipment containing or relying on halons for the critical uses in aircraft set out in points 4.1 to 4.6 of Annex VI to Regulation (EC) No 1005/2009, the obligation to have a separate licence for each export and import has raised concerns due to timing issues specific to the aviation sector, as in some cases, licences are needed within a very short time to avoid grounding of flights. Compared to other sectors of critical uses of halons, the aviation sector is by its nature importing and exporting more frequently and the process is very repetitive. (4) Imports and exports of products and equipment containing or relying on halons for the critical uses in aircraft set out in points 4.1 to 4.6 of Annex VI to Regulation (EC) No 1005/2009 are not subject to quantitative limits, and therefore do not require separate licences for each export and import to be cross-checked against the quantitative limits. (5) Fire extinguishing systems on-board of aircraft are regulated by the Convention on International Civil Aviation which establishes common minimum standards for operation of aircraft and airworthiness of aircraft in its Annex 6 and in its Annex 8, and by Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (2). (6) Therefore, for the specific case of products and equipment containing or relying on halons for critical uses in aircraft set out in points 4.1 to 4.6 of Annex VI to Regulation (EC) No 1005/2009, the list of items required in an application for a licence should be simplified in order to allow the issue of general licences rather than separate licences for each import and export. (7) Regulation (EC) No 1005/2009 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS REGULATION: Article 1 In Article 18(3) of Regulation (EC) No 1005/2009, the following point (j) is added: (j) by way of derogation from points (a) to (h), in the case of imports and exports of products and equipment containing or relying on halons for critical uses in aircraft set out in points 4.1 to 4.6 of Annex VI: (1) the purpose and type of the products and equipment to be imported or exported as described in points 4.1 to 4.6 of Annex VI; (2) the types of halons that the products and equipment to be imported or exported contains or relies on; (3) the Combined Nomenclature code of the products and equipment to be imported or exported.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 31.10.2009, p. 1. (2) OJ L 79, 19.3.2008, p. 1.